Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 21-26 and 32-37 are drawn to a method and a system of oilfield water management, classified in CPC class, E21B, subclass 43/00.
II.	Claims 27-31 are drawn to a method of oilfield hydrocarbon production management, classified in CPC class E21B, subclass 47/00.

3.	The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as oilfield water management. Subcombination II has a separate utility such as oilfield hydrocarbon production management. Subcombination I recites a system of monitoring oilfield water production by predicting oilfield water production, comprising: a database of oilfield water data; sensor networks configured to monitor oilfield water production; and a computer system with a processor for executing instructions stored in a computer-readable medium for: obtaining oilfield water data, storing the oilfield water data in the database, discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non- overlapping predetermined time period and representing at least one observation of water use or water production from a plurality of well completions, separating the oilfield water data into training data and testing data, generating a plurality of models based on the training data using a plurality of different classification models; identifying a preferred model among a plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data, running the preferred model on the testing data to confirm accuracy of the preferred model in estimating oilfield water production of an existing oilfield well, applying the preferred model to determine an estimated oilfield water production range of the existing oilfield well, receiving data of actual oilfield water production of the existing oilfield well from the sensor networks, and determining whether the actual oilfield water production of the existing oilfield well deviates from the estimated oilfield water production range. Subcombination II recites a method of oilfield hydrocarbon production management, comprising: obtaining oilfield hydrocarbon production data; discretizing the oilfield hydrocarbon production data into a plurality of oilfield hydrocarbon production data groups, each oilfield hydrocarbon production data group representing oilfield hydrocarbon production data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of oilfield hydrocarbon production from a plurality of well completions; separating the oilfield hydrocarbon production data into training data and testing data; generating a plurality of models based on the training data using a plurality of different classification models; identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data; running the preferred model on the testing data to confirm accuracy of the preferred model in predicting oilfield hydrocarbon production in an existing oilfield well; applying the preferred model to determine an estimated oilfield hydrocarbon production range of the existing oilfield well; monitoring actual oilfield hydrocarbon production of the existing oilfield well by sensor networks configured to monitor the oilfield hydrocarbon production; and determining whether the actual oilfield hydrocarbon production of the existing oilfield well deviates from the estimated oilfield hydrocarbon production range. Subcombination I entails details regarding a database of oilfield water data; sensor networks configured to monitor oilfield water production; and a computer system with a processor for executing instructions stored in a computer-readable medium for: obtaining oilfield water data, storing the oilfield water data in the database, discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from a plurality of well completions, Page 5 of 8U.S. Appl. No. To be Assigned Atty Dkt No. 0141-0002US2Preliminary Amendment filed February 14, 2020separating the oilfield water data into training data and testing data; running the preferred model on the testing data to confirm accuracy of the preferred model in estimating oilfield water production of an existing oilfield well, applying the preferred model to determine an estimated oilfield water production range of the existing oilfield well, receiving data of actual oilfield water production of the existing oilfield well from the sensor networks, and determining whether the actual oilfield water production of the existing oilfield well deviates from the estimated oilfield water production range, whereas subcombination II does not. Subcombination II entails details regarding obtaining oilfield hydrocarbon production data; discretizing the oilfield hydrocarbon production data into a plurality of oilfield hydrocarbon production data groups, each oilfield hydrocarbon production data group representing oilfield hydrocarbon production data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of oilfield hydrocarbon production from a plurality of well completions; separating the oilfield hydrocarbon production data into training data and testing data; running the preferred model on the testing data to confirm accuracy of the preferred model in predicting oilfield hydrocarbon production in an existing oilfield well; applying the preferred model to determine an estimated oilfield hydrocarbon production range of the existing oilfield well; monitoring actual oilfield hydrocarbon production of the existing oilfield well by sensor networks configured to monitor the oilfield hydrocarbon production; and determining whether the actual oilfield hydrocarbon production of the existing oilfield well deviates from the estimated oilfield hydrocarbon production range, whereas subcombination I does not, which shows how subcombination II is a different embodiment that subcombination I, but are usable together. See MPEP § 806.05(d).
The specification describes various embodiments of different systems. For example, paragraph 0048 describes “FIG. 1 is an illustrative embodiment of a general computer system, on which a method of oilfield water management can be implemented, and which is shown and is designated 100. The computer system 100 can include a set of instructions that can be executed to cause the computer system 100 to perform any one or more of the methods or computer based functions disclosed herein. The computer system 100 may operate as a standalone device or may be connected, for example, using a network 101, to other computer systems or peripheral devices.” This implementation reflects the limitations of subcombination I. Paragraph 0095 describes that “FIG. 7 shows a method for oil field oil management. In FIG. 7, data is gathered at S710. The data gathered at S710 may be a large set of data stored in the cloud and managed on a hosted server. The data may include millions of details of oil sources, oil production instances, and characteristics such as oil amounts, oil types, and so on. For the purposes of the description below, the data will be referred to as oil management data. The oil management data can be obtained from public data records, as well as records from operators, data procured in the form of numerical and/or other unstructured or image derived data obtained from sensor networks monitoring oil well production.”. This implementation reflects the limitations of subcombination II. The specification discloses several embodiments describing different processes. The appearances of the phrases “particular embodiment,” “various embodiments,” and “exemplary embodiments” in various places in the specification are not necessarily all referring to the same embodiment. See MPEP § 806.05(d). As described above, each of the subcombinations has a different utility. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
As indicated above, there would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:
Invention I includes at least the following distinct feature(s):  
a database of oilfield water data; 
sensor networks configured to monitor oilfield water production; and a computer system with a processor for executing instructions stored in a computer-readable medium for: obtaining oilfield water data, storing the oilfield water data in the database, discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from a plurality of well completions, Page 5 of 8U.S. Appl. No. To be Assigned Atty Dkt No. 0141-0002US2Preliminary Amendment filed February 14, 2020separating the oilfield water data into training data and testing data; 
running the preferred model on the testing data to confirm accuracy of the preferred model in estimating oilfield water production of an existing oilfield well, 
applying the preferred model to determine an estimated oilfield water production range of the existing oilfield well, receiving data of actual oilfield water production of the existing oilfield well from the sensor networks, and 
determining whether the actual oilfield water production of the existing oilfield well deviates from the estimated oilfield water production range.
Invention II includes at least the following distinct feature(s):  
obtaining oilfield hydrocarbon production data; 
discretizing the oilfield hydrocarbon production data into a plurality of oilfield hydrocarbon production data groups, each oilfield hydrocarbon production data group representing oilfield hydrocarbon production data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of oilfield hydrocarbon production from a plurality of well completions; separating the oilfield hydrocarbon production data into training data and testing data; 
running the preferred model on the testing data to confirm accuracy of the preferred model in predicting oilfield hydrocarbon production in an existing oilfield well;
applying the preferred model to determine an estimated oilfield hydrocarbon production range of the existing oilfield well; 
monitoring actual oilfield hydrocarbon production of the existing oilfield well by sensor networks configured to monitor the oilfield hydrocarbon production; and 
determining whether the actual oilfield hydrocarbon production of the existing oilfield well deviates from the estimated oilfield hydrocarbon production range.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
It is also noted that as per MPEP § 821.03, [c]laims added by amendment following action by the examiner, MPEP § 818.01, MPEP § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145. As per 37 CFR 1.145, [i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683